Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 12: The present invention is directed to an image forming apparatus configured with power control based on human detection. The prior art searched and of record neither anticipated nor suggests the claimed combinations of a setting unit configured to set information relating to time at which a function of the human detection unit is to be disabled; and a control unit configured to disable the function of the human detection unit at the time set by the setting unit, the function of the reception unit being not disabled at the time set by the setting unit. These limitations in combination with all other limitations required in the claimed invention, and in view of Applicant's remarks on 6/25/2021, are not fully disclosed by the prior arts of record.
Examiner’s remark: Applicant acknowledged the Examiner’s interpretation of claims 1-11 under 35 USC 112(f) in the response filed 6/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675